﻿Sir, the delegation of Viet Nam wishes to congratulate you upon your election to the presidency of the United Nations General Assembly at its forty-sixth session. We are confident that under your guidance the current session will successfully discharge its eminent duty.
I should like on this same occasion to convey our very high appreciation for the vast efforts exerted by the Secretary-General of our Organization, Mr. Perez de Cuellar, on behalf of peace and cooperation among nations. Such achievements assume even more significance in view of the powerful and complex changes the world is undergoing.
We extend warm greetings to the delegations of the new Member States that have joined us this year, namely, the Democratic People's Republic of Korea, the Republic of Korea, the Federated States of Micronesia, the Republic of the Marshall Islands, the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania. It la with particular pleasure that we welcome the presence in our midst of the delegation of the Supreme National Council of Cambodia, representing Cambodia and its people and led by H.R.H. Prince Norodom Sihanouk.
We are living through the early years of the last decade of the twentieth century, which are witnessing the most powerful and far-reaching developments since the Second World War. The world at present offers an overall picture of serious contradictions. On the one hand, mankind is enjoying the fruits of the tremendous advances in the contemporary scientific and technical revolutions; on the other, hundreds of millions of human beings in developing countries are being crushed by poverty and squalor.
Following seven or eight years of recovery, the world economy is now confronted with the possibility of a new recession. International economic relations are characterised by a certain degree of confusion. Regional conflicts are being successively settled through peaceful negotiations; there is a growing trend towards international cooperation in peaceful coexistence for the sake of development; and new progress continues to be made towards the reduction of nuclear weapons; nevertheless, the nightmare of war still haunts humanity. The Gulf war has hardly come to a close, leaving in its wake a host of ensuing problems to be solved in the Middle East, when the seeds of other conflicts continue to grow or are starting to grow in various parts of the world.
In a world in full-scale transition, where the basic factors underlying the international order of the past 45 years have radically changed, a new international order is bound to take shape. This is a reality with which 
every member of the world community, especially among developing countries, is concerned, inasmuch as it will strongly affect the vital interests of each nation-State on our globe as well as the future of the development of the whole of mankind. Some will raise the possibility of a unipolar world, while others evoke the prospect of a Multipolar world. It can, however, be readily asserted that the primary imperative of nations is to preserve peace and national independence and to promote cooperation towards development. The peoples of the world are moved by a most intense desire for peace, cooperation and development.
It is our view that in the shaping of the new world order such a legitimate will and desire cannot be ignored and that it la indispensable to take into account the forceful resolve of each State, large or small, to defend its right to be master of its own national destiny and to participate on an equal footing in common world affairs and in the major issues within its own region. The world needs a more just and saner new international order, A definitive end must be put to all forms of hegemony, of military, political or economic intervention or coercion by large countries against smaller ones, by the minority at the expense of the majority. Nations need to cooperate freely on an equal footing and to mutual advantage for the common cause of peace and development.
One of the major concerns of the international community is the imperative need for economic development. The fierce economic and scientific and technological race that is taking place around the world is widening the gap between developed industrial nations and developing countries. The latter are still battling with a series of detrimental factors: the dwindling flow of resources from developed industrial countries; the increasingly heavier foreign debt burden; the strengthening of protectionist barriers by some industrial countries; the decline in primary commodity prices; the lack of encouragement for the efforts of developing countries to promote South-South or regional cooperation. As a result, the economies of these countries are steadily deteriorating, with a very negative impact on the whole of the world economy and on international economic relations. Meanwhile, the Uruguay Round and the Group of Seven meeting have failed to bring about any positive change in the international economic order, which remains unfair. Together with the other developing countries, we call on the developed industrial nations to put a rapid end to the policy of economic blockade and pressure, to renounce unequal economic relations and to create an international economic environment that is favourable to third world development. The United Nations ought to adopt even more active and effective measures to help developing countries overcome these difficulties, so as to achieve the economic aims of the International Development Strategy for the United Rations Fourth Development Decade (1991-2000).
Given the shift in the bipolar alignment of political and military forces across the world, multilateralism assumes an even more enhanced position than before. The United nations, the largest international organization encompassing the near totality of the States of the world, will become the ideal place for countries to carry out their policy of broadened and diversified relations and to build for themselves as well as for their respective regions a political balance that is both flexible and durable. During the forty-fifth session of the United Nations General Assembly last year a sizeable number of delegations spoke of a revitalized United Nations now in a position to effectively discharge its mission under the Charter and thereby to rid itself of the powerlessness and pessimism that used to mar its image at the time of its fortieth anniversary in 1985. United Nations activities and contributions over the past year have, however, demonstrated both the possibilities and the limits of the role it can play in the settlement of regional conflicts and crises.
A reform of the United Nations is necessary if it is to adapt to the new world circumstances and to live up to the expectations of the larger number of its Member States as underlined by Secretary-General Javier Perez de Cuellar in his annual report on the work of the Organization, where he expresses
"the hope that the unity of the permanent members of the Security Council will be complemented by a balanced constitutional relationship within and between the various principal organs" (A/46/1, p. 2(f) and says that two years ago, in his annual report in 1989, he had stressed that "agreement among the permanent members must carry with it the willing support of a majority of nations if it is to facilitate movement towards a better and a saner world. Events since then have lent emphasis to that observation." (ibid.)
We share the viewpoint of many countries which think that the United Nations mechanism should be further improved as far as the structure and the functioning of the General Assembly, the Security Council and the Secretariat as well as a more balanced interrelationship among these organs are concerned. This would allow the United Nations to become an efficient instrument in the settlement of international problems and in particular to provide encouragement for and support to interested parties and regions in the solution of existing crises and in the prevention of new crises on the basis of respect for the independence and sovereignty of nations and for the Charter of the Organization. In view of the changing world there can be no reason why the United Nations should be considered an immutable institution. He are of the opinion that today all Members of our vast Organization share a common wish to promote the role and effectiveness of the United Nations but still differ on the scope of the reforms needed to increase democracy within the Organization and the ways and means of carrying them out. The developing countries, and essentially the non-aligned nations, believe that
"The Movement of Non-Aligned Countries, which represents the majority of States and peoples of the world, must play a more important and more concrete role in the restructuring of the new international system if the latter is to be legitimate and acceptable." (Accra Declaration) In our view the United Nations should be able to readjust itself according to the general world trend so as to become a more dynamic and representative world body.
In our nation's endeavour to achieve peace, development, democracy and social progress, the year 1991 assumes very great significance. On the strength of a positive balance-sheet in the main fields after a few years of implementation, Vietnam has reasserted the necessary and irreversible nature of its policy of all-round reform and renewal charted since 1986 with a view to focusing on the solution of pressing economic and social problems and maintaining political stability while rearranging the various spheres of social life in consonance with Viet Nam's characteristics. Such re-assertion acquires even greater practical and realistic significance in the new world conjuncture and constitutes a pressing, not to say vital, objective requirement for our people.
The phasing out of the bipolar world is entailing for all countries the need to diversify their political and economic relations so as to be able to take advantage of all existing opportunities and possibilities to serve the cause of the nation and at the same time to wrest for themselves a new position of flexible as well as durable balance that constantly allows for self-readjustment according to the evolution of the whole. If the balanced diversification of external relations represents an overall objective trend in the new conjuncture, in the case of Viet Nan, a developing country still battling with countless difficulties, this constitutes a crucial priority in its current foreign policy which should enable it to stove out of the crisis and resolutely to tackle the task of development. Viet Nam's foreign policy aims at promoting cooperation on an equal footing for the mutual benefit with all countries, regardless of their socio-economic systems and on the basis of the principles of peaceful coexistence. From this rostrum, Viet Nam once again solemnly declares its intention to extend the hand of friendship to all countries in the international community and its commitment to work for peace, national independence and development.
The interests of Viet Nam, as a developing country in South-East Asia, are closely linked to those of the region. With the purpose of shaping for itself an international environment favourable to peace and development and of putting its open-door policy and the diversification of its relations of international cooperation into practice in an effective way, Viet Nam pays particular attention to the constant improvement of its relations of friendship and cooperation with regional and neighbouring countries and to making a positive contribution to the cause of a stable, friendly and cooperative South-East Asia.
We are highly gratified to see the recent positive developments in South-East Asia and, in particular, the prospect of a peaceful settlement of the Cambodian question in a spirit of national reconciliation among Cambodians. The attendance of the delegation of the Supreme National Council of Cambodia for the first time at a session of the United Nations General Assembly, and the agreements reached among the Cambodian parties at the recent meetings of the Supreme National Council on the internal aspects of a solution to the Cambodian question are new and important steps in the process of restoring peace in Cambodia that make the reconvening of the Paris International Conference on Cambodia possible. These results are eloquent testimony to the fact that Cambodians are fully able to resolve matters pertaining to their sovereignty in a spirit of national reconciliation with the support and cooperation of countries concerned and of the United Nations. Viet Nam reiterates its principled position whereby it will respect any decision of the Supreme National Council of Cambodia on all questions pertaining to Cambodian sovereignty. As for itself, after its unilateral withdrawal of all its forces from Cambodia since late in 1989 in the absence of a peaceful settlement, Viet Nam is ready to join efforts with parties concerned in order to reach a comprehensive, fair and reasonable political solution for the Cambodian question based on respect for the Cambodian people's sovereignty and right to self-determination and on respect for the Charter of the United Nations, thereby allowing Cambodia to become a peaceful, independent and neutral country that will contribute to peace, stability and development in South-East Asia and in the world.
Against the background of a forthcoming solution to the Cambodian problem, of the notable improvement in relations between Viet Nam and the countries of the Association of South-East Asian Nations (ASEAN) and of the evolution of the normalization process between Viet Nam and China in a direction favourable to regional peace and stability, Viet Nam believes that the countries of South-East Asia now have a better opportunity than ever to build together a region of peace, stability, cooperation and development after several decades of conflict and confrontation.
The compounded impact of the trend towards unification of the world market, of the speed and force of the scientific and technological revolution, of the movement towards regional integration in several parts of the world and of the perspective of changes in the military presence and the involvement in this region of various Powers makes it necessary to "re-think" South-East Asia through a new approach, new avenues and within a new context, and for countries in the region not only to support one another in the common endeavour of socio-economic development, but also to consult with one another with a view to finding appropriate ways and means for the establishment of a new regional security - all-round security, of which economic development is the primary component. On 10 September, the Minister of Foreign Affairs of Viet Nam addressed to the secretariat, the Chairman of the Standing Committee and the Foreign Ministers of ASEAN an official request for accession to the 1976 Bali Treaty, wherein Viet Nam expressed its desire to strengthen relations of amity, good-neighbourliness and mutually beneficial cooperation with ASEAN countries so as to build a South-East Asia of peace, stability, friendship and cooperation and thus to make a contribution to the cause of peace and development in the world.
Guided by our position of renewal in foreign policy, we are constantly aware of the need to promote regional cooperation as an indispensable premise in the implementation of our policy of expanding our relations of international cooperation and of consolidating the relations we have had up to now with friendly countries and with non-aligned countries, together with the need to broaden cooperation on an equal footing and on the basis of mutual benefit with other countries in Asia and the Pacific, in Western Europe and Scandinavia, and to promote the normalization of relations with the United States. Proceeding from our evaluation of initial results in our policy of reform and renewal, of our country's rich potential in natural resources and manpower, of the development trend of our times and of our people's aspirations, Vietnam has set for its strategy of socio-economic development to the year 2000 the following objectives: to move out of the crisis, stabilise the socio-economic situation, strive to take Vietnam out of its state of poverty and underdevelopment, improve the people's conditions of life, consolidate our defence and security and pave the way for our country to be able to develop faster in the beginning of the twenty-first century. We are convinced that, given our will and determination and with the cooperation of the international community, we shall be able to reach that objective and, as an active Member of the United Nations, to contribute increasingly to the common cause of peace and development.
